     Case 2:20-mj-08011-AHG Document 14 Filed 03/09/20 PageID.75 Page 1 of 2



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 DAVIS M. LOOP
   Special Assistant U.S. Attorney
 3 Florida State Bar No. 11605
   Federal Office Building
 4 880 Front Street
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8835

 6 Attorneys for Plaintiff
   United States of America
 7
                        UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
    UNITED STATES OF AMERICA,              Case No.: 20mj8011-AHG
10
                        Plaintiff,         UNITED STATES’ MOTION TO
11                                         DISMISS THE COMPLAINT
         v.
12
    RONGDI ZHENG,
13
                        Defendant.
14

15        COMES NOW the Plaintiff, UNITED STATES OF AMERICA, by and through

16 its counsel, ROBERT S. BREWER, JR., United States Attorney, and Davis

17 M.    Loop,   Special   Assistant   United   States    Attorney,   respectfully

18 requests, pursuant to Rule 48(a), Federal Rules of Criminal Procedure,
19 that the Court dismiss, without prejudice, the COMPLAINT charging

20 Rongdi Zheng (“Defendant”) with attempted Illegal Entry, in violation

21 of 8 U.S.C. Secs. 1325(a)(1).

22 //

23 //

24        After a review of the facts of this case, the United States does

25 not believe that it can prosecute this case consistent with our legal

26 obligations.      Therefore, in the interests of justice and judicial

27 economy, the United States moves to dismiss the COMPLAINT without

28 prejudice.
     Case 2:20-mj-08011-AHG Document 14 Filed 03/09/20 PageID.76 Page 2 of 2



 1        DATED: March 9, 2020.
                                            Respectfully submitted,
 2
                                            ROBERT S. BREWER, JR.
 3                                          United States Attorney

 4
                                            s/Davis M. Loop
 5                                          DAVIS M. LOOP
                                            Special Assistant U.S. Attorney
 6                                          Attorneys for Plaintiff

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
